Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 19, 1990, *167convicting defendant, upon his pleas of guilty, of assault in the first degree and burglary in the second degree, and sentencing him, as a second violent felony offender, to two concurrent terms of imprisonment of from 5 to 10 years, is unanimously affirmed.
At sentencing, defendant sought to withdraw his pleas on the ground that he did not understand the charges against him, and did not have effective assistance of counsel. The court did not abuse its discretion in summarily denying this application. Defendant admitted on allocution that he had violently shaken his infant daughter in a fit of rage, showing that he knowingly and voluntarily pled guilty to conduct reflecting a depraved indifference to human life (People v Moore, 71 NY2d 1002, 1005). Nor did defendant’s unsubstantiated allegations that he did not understand the charges against him for the burglary which he had admitted, and did not have effective assistance of counsel, provide a basis for withdrawal of his guilty pleas (People v Billingsley, 54 NY2d 960, 961). Concur—Sullivan, J. P., Milonas, Wallach, Kupferman and Asch, JJ.